UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-06041 The Central Europe and Russia Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2012(Unaudited) THE CENTRAL EUROPE AND RUSSIA FUND, INC. SCHEDULE OF INVESTMENTS — JANUARY 31, 2013 (unaudited) Shares Description Value(a) INVESTMENTS IN RUSSIA – 71.9% COMMON STOCKS – 67.8% AIRLINES – 0.7% Aeroflot - Russian Airlines OJSC $ CHEMICALS – 3.3% Uralkali (GDR) Reg S COMMERCIAL BANKS – 11.2% Sberbank VTB Bank (GDR) Reg S CONSTRUCTION MATERIALS – 1.0% LSR Group (GDR) Reg S DIVERSIFIED TELECOMMUNICATION SERVICES – 0.4% Rostelecom ELECTRIC UTILITIES – 0.5% OJSC Enel OGK-5 (GDR)* RusHydro (ADR) FOOD & STAPLES RETAILING – 3.0% Magnit (GDR) Reg S INTERNET SOFTWARE & SERVICES – 1.9% Mail.Ru Group (GDR) Reg S Yandex* METALS & MINING – 7.0% Mechel Steel Group† MMC Norilsk Nickel MMC Norilsk Nickel (ADR)† Novolipetsk Steel OJSC Polyus Gold International* Severstal Shares Description Value(a) OIL, GAS & CONSUMABLE FUELS – 30.6% Gazprom $ Gazprom (ADR)† LUKOIL LUKOIL (ADR) NovaTek (GDR) Reg S Rosneft Oil (GDR) Reg S Surgutneftegaz (ADR)† Tatneft (ADR) SPECIALTY RETAIL – 1.3% M Video WIRELESS TELECOMMUNICATION SERVICES – 6.9% MegaFon* Mobile Telesystems Mobile Telesystems (ADR)† Mobile Telesystems (GDR) Reg S Sistema JSFC (GDR) Reg S Total Common Stocks (cost $261,667,558) PREFERRED STOCKS – 4.1% DIVERSIFIED TELECOMMUNICATION SERVICES – 0.9% Rostelecom (cost $5,151,597) OIL, GAS & CONSUMABLE FUELS – 3.2% AK Transneft (cost $2,715,420) Surgutneftegaz (cost $3,097,934) Surgutneftegaz (ADR) (cost $4,690,963) Total Preferred Stocks (cost $15,655,914) 7 THE CENTRAL EUROPE AND RUSSIA FUND, INC. SCHEDULE OF INVESTMENTS — JANUARY 31, 2013 (unaudited) (continued) Shares Description Value(a) INVESTMENTS IN RUSSIA – 71.9% (continued) RIGHTS – 0.0% ELECTRIC UTILITIES – 0.0% RusHydro, Expiration Date 02/15/2013* (cost $0) $ 0 Total Rights (cost $0) 0 Total Investments in Russia (cost $277,323,472) INVESTMENTS IN TURKEY – 15.5% AUTOMOBILES – 0.5% Tofas Turk Otomobil Fabrikasi COMMERCIAL BANKS – 7.7% Akbank Turkiye Garanti Bankasi Turkiye Halk Bankasi Turkiye IS Bankasi Turkiye Vaklifar Bakasi Yapi ve Kredi Bankasi* CONSTRUCTION & ENGINEERING – 0.9% Tekfen Holding DIVERSIFIED FINANCIAL SERVICES – 0.6% Haci Omer Sabanci Holding FOOD & STAPLES RETAILING – 1.6% Bim Birlesik Magazalar Bizim Toptan Satis Magazalari INDUSTRIAL CONGLOMERATES – 0.4% Enka Insaat ve Sanayi INSURANCE – 0.5% Anadolu Hayat Emeklilik METALS & MINING – 1.2% Koza Altin Isletmeleri Koza Anadolu Metal Madencilik Isletmeleri* Shares Description Value(a) OIL, GAS & CONSUMABLE FUELS – 0.4% Tupras Turkiye Petrol Rafinerileri $ TRANSPORTATION INFRASTRUCTURE – 1.0% TAV Havalimanlari Holding WIRELESS TELECOMMUNICATION SERVICES – 0.7% Turkcell Iletism Hizmetleri* Total Investments in Turkey (cost $48,336,297) INVESTMENTS IN POLAND – 8.6% COMMERCIAL BANKS – 4.0% Bank Pekao Powszechna Kasa Oszczednosci Bank Polski† DIVERSIFIED TELECOMMUNICATION SERVICES – 1.0% Telekomunikacja Polska INSURANCE – 1.3% Powszechny Zaklad Ubezpieczen METALS & MINING – 2.3% KGHM Polska Miedz Total Investments in Poland (cost $28,804,372) INVESTMENTS IN CZECH REPUBLIC – 2.0% DIVERSIFIED TELECOMMUNICATION SERVICES – 1.2% Telefonica Czech Republic ELECTRIC UTILITIES – 0.8% Ceske Energeticke Zavody Total Investments in Czech Republic (cost $7,415,305) 8 THE CENTRAL EUROPE AND RUSSIA FUND, INC. SCHEDULE OF INVESTMENTS — JANUARY 31, 2013 (unaudited) (continued) Shares Description Value(a) INVESTMENTS IN HUNGARY – 1.2% COMMERCIAL BANKS – 1.2% OTP Bank $ Total Investments in Hungary (cost $1,642,741) Total Investments in Common and Preferred Stocks – 99.2% (cost $363,522,187) SECURITIES LENDING COLLATERAL – 2.6% Daily Assets Fund Institutional, 0.17% (cost $13,404,647)(b)(c) CASH EQUIVALENTS – 0.5% Central Cash Management Fund, 0.11% (cost $2,474,887)(c) Total Investments – 102.3% (cost $379,401,721)** Other Assets and Liabilities, Net – (2.3%) ) NET ASSETS – 100.0% $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. *Non-income producing security. **The cost for federal income tax purposes was $379,868,599. At January 31, 2013, net unrealized appreciation for all securities based on tax cost was $144,857,675. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $170,400,294 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $25,542,619. †All or a portion of these securities were on loan. The value of all securities loaned at January 31, 2013 amounted to $13,305,934, which is 2.6% of net assets. (a)Value stated in U.S. dollars. (b)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. (c)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. ADR – American Depositary Receipt GDR – Global Depositary Receipt Reg S – Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. 9 THE CENTRAL EUROPE AND RUSSIA FUND, INC. SCHEDULE OF INVESTMENTS — JANUARY 31, 2013 (unaudited) (continued) Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2013 in valuing the Fund's investments. Category Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments(1) Russia $ $ $ — $ Turkey — — Poland — — Czech Republic — — Hungary — — Short-Term Instruments(1) — — Total $ $ $ — $ (1) See Schedule of Investments for additional detailed categorizations. There have been no transfers between fair value measurement levels during the period ended January 31, 2013. 10 ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The Central Europe and Russia Fund, Inc. By: /s/W. Douglas Beck W. Douglas Beck President Date: March 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/W. Douglas Beck W. Douglas Beck President Date: March 20, 2013 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: March 20, 2013
